 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT
 9                                  CENTRAL DISTRICT OF CALIFORNIA
10                                           EASTERN DIVISION
11

12   MARGARITO M.,                               )   No. ED CV 18-1155-PA (PLA)
                                                 )
13                          Plaintiff,           )   JUDGMENT
                                                 )
14                v.                             )
                                                 )
15   NANCY BERRYHILL, DEPUTY                     )
     COMMISSIONER OF OPERATIONS                  )
16   FOR THE SOCIAL SECURITY                     )
     ADMINISTRATION,                             )
17                                               )
                            Defendant.           )
18                                               )
19        Pursuant     to     the    Order   Accepting   the   Magistrate   Judge’s   Report   and
20   Recommendation,
21        IT IS ADJUDGED that the Commissioner’s denial of benefits is reversed, and this action
22   is remanded to defendant for further proceedings consistent with the Report and
23   Recommendation.
24

25   DATED: June 3, 2019                                 ___________________________________
                                                         ___________
                                                         __        _________________
                                                                                  ____
                                                                                  __ ________
                                                                  PERCY
                                                                  PE
                                                                   ERCY ANDERSON
26                                                          UNITED STATES
                                                                   STTATES DISTRICT JUDGE
27

28
